Citation Nr: 1758910	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-02 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the creation of an overpayment of VA death pension benefits in the amount of $3,468.00 was valid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from March 1943 to January 1946.  The Veteran died in November 2005.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) and Debt Management Center in St. Paul, Minnesota.  The matter was subsequently certified to the Board by the RO and Insurance Center in Philadelphia, Pennsylvania.  

Thereafter, an April 2012 Board decision found that the appellant's request for waiver of recovery of an overpayment of pension benefits in the calculated amount of $3,468.00 was not timely; however, the Board concurrently remanded the underlying issue now before the Board regarding validity of the debt.  As the prior remand directives have been substantially complied with, the matter is now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

To the extent that this matter was subsequently remanded by the Board in July 2017 in order to afford the appellant a hearing before the Board, such action was not warranted, as the appellant never in fact requested a hearing before the Board.  VA subsequently discovered this error and properly recertified the appeal to the Board without the unnecessary development requested in the July 2017 remand.  The Board notes that vacatur of the July 2017 Board remand is not necessary, as Board remands are in the nature of a preliminary order and do not constitute a decision of the Board on the merits of an appeal.  38 C.F.R. § 20.1100(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1.  The appellant was granted VA death pension benefits in October 2006 with an effective date of December 1, 2005.  

2.  In September 2008, VA learned that the appellant had received unreported income in the amount of $14,542 during the year 2006 that had not been included in the calculation of her death pension benefits.  

3.  As a result of VA being unaware of this additional income, the appellant was overpaid death pension benefits in the amount of $3,468.00.  


CONCLUSION OF LAW

An overpayment of VA death pension benefits in the amount of $3,468.00 was validly created.  38 U.S.C. § 1503, 1521, 5112 (2012); 38 C.F.R. §§ 1.911, 1.962, 3.3, 3.23, 3.271, 3.272, 3.660 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension is available to the surviving spouse of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime, subject to certain income limitations.  See 38 U.S.C. §§ 101, 1521, 1541 (2012); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5) (2017).  

For pension benefits generally, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  The recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2017).  Moreover, where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660(a)(2).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived. 38 C.F.R. § 3.660 (a)(3).  

Basic entitlement to death pension exists if, among other things, the surviving spouse's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C. § 1521; 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5).  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b) (2017).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h) (2017).  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C. § 1503(a); 38 C.F.R. §§ 3.271(a), 3.272 (2017).  

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  38 C.F.R. § 1.962 (2017).  The debtor may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911(c)(1) (2017); see also Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  As discussed above, an April 2012 Board decision found that the appellant's request for waiver of recovery of an overpayment of pension benefits in the calculated amount of $3,468.00 was not timely; nevertheless, the Board must still address whether the debt was validly created. 

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income, or other circumstances which would affect the entitlement to receive, or the rate of the benefit being paid, have changed.  38 C.F.R. § 3.660(a)(1) (2017).  Moreover, a beneficiary is charged with knowing the rules governing compensation or pension.  Dent v. McDonald, 27 Vet. App. 362, 382 (2015).  

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the claimant was either legally entitled to the benefits in question or, if the claimant was not legally entitled, then it must be shown that VA was solely responsible for the claimant being erroneously paid benefits.  An administrative error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge."  Dent, 27 Vet. App. at 380 (citing 38 U.S.C. § 5112(b)(9) (2012); see 38 C.F.R. § 3.500(b)(1) (2017); VAOPGREC 2-90 (March 20, 1990)).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C. § 5112(b)(9), (10) (2012); 38 C.F.R. § 3.500(b)(2) (2017); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  

Following a review of the evidence of record, including as discussed herein, the Board finds that the overpayment of VA death pension benefits in the amount of $3,468.00 was a valid debt, and properly created.  

The appellant was granted VA death pension benefits in October 2006 with an effective date of December 1, 2005, based upon her Social Security income.  At that time, the appellant was also informed of the following: (1) as to how the benefit was calculated; (2) that her pension was based on her reported income figures; and (3) that she must notify VA immediately regarding any changes in her income which could result in an overpayment that would have to be repaid.  In September 2008, VA learned that the appellant had received income in the amount of $14,542 during the year 2006, which had not been previously reported to the VA or included in the calculation of her death pension benefits.  Later that same month, the appellant confirmed her receipt of the previously unreported income.  In January 2010, VA notified the appellant of its proposed termination of her death pension due to the unreported income.  In August 2010, VA implemented the termination of pension benefits, effective February 1, 2006.  A subsequent August 2010 letter from VA's Debt Management Center informed the appellant of the amount of her overpayment debt, which was calculated to be $3,468.00.  

Notably, the appellant has not contested the calculated amount of her overpayment debt.  Rather, she asserts generally that the debt is not valid.  To the extent that the appellant has asserted at various times throughout the pendency of the appeal, including within her January 2010 VA Form 9 substantive appeal and an April 2012 letter, that the previously unreported income in the amount of $14,542 during the year 2006 was not an ongoing source of income, but a one-time withdrawal from an individual retirement account (IRA) to assist with payment for the Veteran's funeral and related expenses, the Board acknowledges that expenses of last illnesses and burials are excluded from countable income for VA pension purposes.  38 C.F.R. § 3.272 (2017).  Notably, however, the appellant's statements asserting that her unreported 2006 income was used for such expenses are inconsistent with the additional evidence of record, including her submitted eligibility verification reports which do not document expenditures of $14,542 for last illnesses and burial expenses in 2006.  Therefore, they are of no probative value in the context of her appeal.  Moreover, VA's October 2006 notification letter informing the appellant of her award of death pension benefits documents that VA had already considered the appellant's reported last expenses in the amount of $2,210.00 to properly reduce her countable income.  

Given the evidence of record, including as discussed above, the Board finds that the preponderance of evidence shows that the overpayment debt in the calculated amount of $3,468.00 was properly created.  Moreover, sole administrative error is not present, as the appellant knew, or should have known, that the payments were erroneous.  As such, the Board finds that the overpayment debt is valid.  38 U.S.C. § 5112(b)(9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan, 10 Vet. App. 171.  

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  


ORDER

The overpayment of death pension benefits in the amount of $3,468.00 was properly created; therefore, the debt is valid.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


